DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brakefield et al. (8393360).
Regarding claim 1, the Brakefield et al. reference discloses a method of monitoring a fuel transfer from a fuel source to a vessel, the method comprising: a mobile fuel measurement unit (10) for monitoring fuel transfer comprising a mobile skid (70) having components mounted thereon, wherein the components comprise: an inlet (116) configured to receive a fuel stream, an air eliminator (132, pressure valve) configured to remove air from the fuel stream, wherein the air eliminator (132) provides an air-rich stream and an air-depleted fuel stream, a recirculation tank (136) configured to: receive the air-rich stream (i.e., vapor), separate liquids entrained in the air-rich stream, and recirculate (conduit 138) the separated liquids to the air eliminator, a mass flow meter (130) configured to measure the mass flow of the air-depleted fuel stream.

Regarding claim 8, Brakefield et al. further discloses a temperature sensor (160) configured to measure the temperature of the air-depleted fuel stream. See column 5, lines 50 - 60.

Regarding claim 9, Brakefield et al. further discloses a user interface (SMP computer 170 and computer 193) configured to display one or more parameters relating to the fuel transfer.

Regarding claim 10, Brakefield et al. further discloses the one or more parameters are selected from the group consisting of total fuel transferred, flow rate, fuel temperature, and fuel density. See column 6, lines 1-7 and column 8, lines 31- 47.

Regarding claim 11, further comprising a transceiver configured to transmit one or more parameters relating to the fuel transfer to a remote location. SMP computer (170) communicates wirelessly with remote computer (193). See column 7, lines 7-13.

Regarding claim 12, see column 8, lines 1-3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brakefield et al. in view of Norling (9771523).
Regarding claim 2, the Brakefield et al. reference discloses the invention as claimed (discussed supra), but doesn’t disclose one or more level sensors configured to sense a level of contents within the recirculation tank. However, the Norling reference discloses another fuel transfer device having a recirculation tank (56) having a float or some other level sensor inside to continuously control input and output of contents (see col. 9, lines 14 — 24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brakefield et al. recirculation tank to have a level sensor as, for example, taught by the Norling reference in order to continuously control input and output of contents.

Regarding claim 3, the Norling level sensor is a liquid level sensor.

Regarding claim 5, a shut off valve (164) is controlled by monitor (200) and valve (132) is controlled by computer (193). See column 7, lines 2 - 10.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brakefield et al. in view of Norling (9771523) and further in view of Perkins et al. (5265651).
Regarding claim 4, the modified Brakefield et al. device discloses the invention as claimed (discussed supra), but doesn’t disclose one or more sensors being configured to sense a foam level. However, the Perkins et al. reference discloses another fuel transfer device having a foam level sensor to sense the level of foam within the container. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Brakefield et al. device to have a sensor that senses foam level as, for example, taught by the Perkins et al. reference in order to not only sense liquid but also sense foam to further control the liquid and foam levels within the tank.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brakefield et al. in view of Keilty et al. (6471487).
Regarding claims 6 and 7, the Brakefield et al. reference discloses the invention as claimed (discussed supra), but doesn’t disclose the mass flow meter being a Coriolis meter. However, the Keilty et al. reference discloses another fuel transfer device (300) having a Coriolis flowmeter for measuring mass flow rate and is intended for use in any environment where multiphase flow exists. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Brakefield et al. device to have a Coriolis flowmeter (if not already) as, for example, taught by the Keilty et al. reference in order to get a direct measurement of the density of the air-depleted fuel stream (see col. 2, lines 16-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753